Title: To Thomas Jefferson from Bernard Peyton, 7 August 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
7 Augt 1823Your esteemd favor 2d curt is now before me—I took pleasure in making the remittance, by this day’s mail, your request, to J. H. Hall Esqe of Philada, in a Bank Check.On examination, no Tin of the kind to suit you, was to be had in Town, a fresh supply is now coming up from a ship at City Point, & the eight Boxes you wrote for, shall be forwarded with all speed.I was much rejoiced to find by your last, that you had so far recovered from your late indisposition as to be able to attend to business, I sincerely hope you are quite well again.With great respect & esteem Yours very Truly,Bernard Peyton